Title: From Benjamin Franklin to Benjamin Vaughan, 10 July 1782
From: Franklin, Benjamin
To: Vaughan, Benjamin


Dear Sir,
Passy, July 10. 1782
I have before me your several Favours of June 7, June 17, & July 9. The Box sent to Mr. Bowens at Ostend is also come to hand. It contain’d a Dozen 4to Vols. of my Writings, and a Number of Pamphlets which you have been so good as to chuse for me; but the Remembrancers, & Registers bought for me by Mr Young, and left by him as he tells me with Mr Johnson, to be sent me, were not included, & I hear nothing of them. I beg you would inquire about them.—
I wish you all kinds of good Fortune in your Speculations for America. I think you will be well serv’d by Mr Young, who appears to be [one line illegible].
Mr Laurens is gone to the South of France, and has declined acting in the Commission for making Peace. Mr Oswald has not given me the Acct you suppose he may have given, of a certain Person’s strange Behaviour. When you have Leisure, acquaint me with it.—
I shall confer with Mr Jay concerning the Bills. There will be no Difficulty in getting them paid if he approves of it. Should his first Opinion continue, I cannot interfere, the Bills being drawn on him. What you tell me, of the first Indorser’s going out with a Passport from me, and that these Bills were remitted as part Payment, shows me that I was imposed on by that man; my Passport was obtained on Assurance that the Goods to be carried over were bona fide the Property of the intended Settler; and should not have been used as a Cover for the Goods of English Merchants intrusted to him, to carry on a contraband Commerce.— The Bills of Harley & Drummond which you mention as having been enclosed in the same Letter, afford farther Suspicion of his Situation in that Country, & that the Bills have not been fairly come by.—
Your Sentiments relating to Privateers appear to me very just, & those concerning Arbitrators not less so, tho’ perhaps less likely to be adopted. I go with you as far as you go, in Proposals for diminishing the Occasions & Mischiefs of War, & perhaps a little farther.— By the Original Law of Nations, War & Extirpation was the Punishment of Injury. Humanizing by degrees, it admitted Slavery instead of Death. A farther Step was, the Exchange of Prisoners instead of Slavery. Another, to respect more the property of private Persons under Conquest, & to be content with acquir’d Dominion. Why should not this Law of Nations go on improving? Ages have interven’d between its several Steps; but as Knowledge of late encreases rapidly, why should not those Steps be quicken’d? Why should it not be agreed to as the future Law of Nations that in any War hereafter the following Descriptions of Men should be undisturbed, have the Protection of both sides, & be permitted to follow their employments in Surety, viz
1. Cultivators of the Earth, because they labor for the Subsistance of Mankind.
2. Fishermen, for the same Reason.
3. Merchants & Traders, in unarm’d Ships; who accommodate different Nations by communicating & exchanging the Necessaries and Conveniencies of Life.
4. Artists & Mechanics, inhabiting & working in open Towns.
It is hardly necessary to add that the Hospitals of Enemies should be unmolested; they ought to be assisted.
In short, I would have nobody fought with but those who are paid for Fighting. If obliged to take Corn from the Farmer, Friend or Enemy, I would pay him for it; the same for the Fish or Goods of the others.
This once established, that Encouragement to war which arises from Spirit of Rapine would be taken away, and Peace therefore more likely to continue & be lasting.—
I send you the Passport you desire for the young Man. His Talents may be useful in a new Country.—
Your Brother John is arriv’d in New York, the Vessel being taken. I have heard nothing more of him since.


The Persons you mention to have recommended to me, are not yet arriv’d. I am ever, my dear Friend, Yours most affectionately,
B Franklin
Vaughan
